DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
  	This application claims benefits of priority from Provisional Application 62/540899 filed August 3, 2017.
 
	The effective date of the claims described in this application is August 3, 2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2022is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11258682.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims have substantial overlap and the differences in scope would have been obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 of US Patent 11258682 disclosed (re. Claim 1 of the instance application) a computer implemented method comprising: detecting, by a processor coupled with an application as each of a plurality of messages are received thereby for processing, that the application has received a message, the application including a plurality of checkpoints via which the received message traverses as it is processed by the application, associating with the received message, by the processor based on the detecting, one of a plurality of unique identifiers each of which is characterized by a data size required to store the identifier in a data store which further defines an amount of the plurality of unique identifiers, the amount of the plurality of identifiers being less than an amount of the plurality of messages, such that an amount of the data storage required to store the associated unique identifier is less than an amount of data storage required to store a unique identifier characterized by a data size which defines a number of unique identifiers sufficient to uniquely identify all of the plurality of messages; and upon the received message traversing each of the plurality of checkpoints, storing, by the processor, in a data store coupled with the processor, data indicative of at least the unique identifier associated with the received message and a time when the received message traversed the checkpoint.
Claim 1 of US Patent 11258682 disclosed the application including a plurality of checkpoints including at least a start checkpoint associated with an input of the application and an end checkpoint associated with an output of the application;
While Claim 1 of US Patent 11258682 substantially disclosed the claimed invention Claim 1 of US Patent 11258682 does not disclose (re. Claim 1 of the instance application) including an input checkpoint associated with an input of the application and an output checkpoint associated with an output of the application.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art that a start checkpoint is equivalent to an input checkpoint because it was well-known in the art of real-time processing systems to receive application input at the start of the application processing.   Stated another way, it would have been obvious to implement the processing such that the application process does not start until there is application input to trigger the processing. In context of real time processing it would be obvious that the timestamps of the reception of the application input would coincide with the start of the application processing.  
Claims 2-14 are rejected based on dependency on Claim 1.
  Claim 15 of the instance application is rejected is rejected on the same basis as Claim 1. 
Claims 16-18 are rejected based on dependency on Claim 15.

  Claim 19 of the instance application is rejected is rejected on the same basis as Claim 1. 
Claim 20 is rejected based on dependency on Claim 19.

 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444